Citation Nr: 1731996	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a low back disorder, as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1973 to March 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied service connection for right knee chondromalacia and degenerative joint disease of the lumbar and thoracic spine.  A claim for service connection for right knee and back disorders was received in March 2010.

In the March 2010 claim, Veteran claimed service connection for "back problems."  At the June 2013 VA examination and the May 2015 Board hearing, the Veteran clarified that he was only claiming service connection for a thoracolumbar spine disorder as secondary to the right knee disabilities (for which service connection was also being sought) and was not seeking service connection on a direct or presumptive basis under 38 C.F.R. §§ 3.303, 3.307, and 3.309 (2016).  See June 2013 VA examination report, Board hearing transcript at 4, 28-30.  As such, the issue on appeal has been limited by the Veteran to a secondary service connection theory, and has been characterized on the title page of this decision to reflect the same.  

In July 2015, the Board, in pertinent part, remanded the issues on appeal for additional development.  The Board also, pursuant to the Veteran's withdrawal on record at the May 2015 Board hearing, dismissed the issue of service connection for a left knee disorder.  Pursuant to the Board remand instructions, additional VA treatment records and Social Security Administration (SSA) disability benefit records were obtained and associated with the claims file.  An addendum VA medical opinion was obtained in June 2016.  The Board finds that the June 2016 VA medical opinion is thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).          

In May 2015, the Veteran testified at a Board videoconference hearing at the local RO in Huntington, West Virginia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed right knee chondromalacia patella and degenerative joint disease, and thoracolumbar spine degenerative disc disease and degenerative joint disease. 

2.  The Veteran sustained an in-service right lower leg injury that did not involve injury to the right knee.  

3.  Symptoms of the right knee disabilities were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4.  The right knee disabilities first manifested many years after service separation and are not causally or etiologically related to active service. 

5.  There is no service-connected primary right knee disability upon which secondary service connection for a thoracolumbar spine disability may be granted.

6.  The thoracolumbar spine disabilities were not caused or chronically worsened by a service-connected disability.


CONCLUSIONS OF LAW

1.  Right knee disabilities, including chondromalacia patella and degenerative joint disease, were not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Thoracolumbar spine disabilities, including degenerative disc disease and degenerative joint disease, are not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in April 2010, prior to the initial adjudication of the claims in May 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, SSA disability benefit records, VA examination and medical opinion reports, a May 2013 decision review officer (DRO) conference report, a copy of the May 2015 Board hearing transcripts, and lay statements. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in June 2013.  An addendum VA medical opinion was obtained in June 2016.  The Board finds that the VA examination report and addendum VA medical opinion, taken together, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The June 2013 VA examiner personally interviewed and examined the Veteran, including eliciting a history and provided opinions with supporting rationale.  The same VA examiner, who prepared the addendum VA medical opinion report, again reviewed the claims file and provided opinions with supporting rationale.  

The Veteran testified at a hearing before the Board in May 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection and suggested the importance of getting a medical nexus opinion relating any of the current disabilities back to the events that happened in service.  

As the Veteran presented evidence of symptoms of the current right knee and spine disabilities, testimony as to the onset of the reported symptoms and in-service right knee injury, and there is additionally medical evidence reflecting on the etiology of the claimed right knee and thoracolumbar spine disabilities, there is no overlooked, missing, or outstanding evidence that might substantiate these claims.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.    

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

With respect to the issue of service connection for a right knee disorder, in this case, the Veteran has been diagnosed with right knee degenerative joint disease.  See June 2013 VA examination report.  Degenerative joint disease is a form of arthritis and qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply.

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

With respect to the issue of service connection for a thoracolumbar spine disability, in March 2010, the Veteran claimed service connection for "back problems."  At the June 2013 VA examination, the Veteran contended that the thoracolumbar spine disorder was related to the right knee disability (for which service connection was also being sought).  At the May 2015 Board hearing, the Veteran and the representative clarified that service connection for a thoracolumbar spine disorder was only being claimed as secondary to the right knee disabilities, specifically the limp caused by the right knee disabilities.  See Board hearing transcript at 4, 28-30.  

Generally, VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  While the Veteran has been diagnosed with thoracolumbar spine arthritis, which as discussed above is a "chronic disease" under 38 C.F.R. § 3.309(a), at no time during the course of this appeal or to health care professionals, has the Veteran or the representative contended that the thoracolumbar spine disabilities were in any way directly related to service or that symptoms of a thoracolumbar spine disability have been "chronic" in service, "continuous" since service, or manifesting within one year of service separation.  Nor does the evidence indicate otherwise.    

Rather the Veteran has consistently reported the onset of symptoms associated with the thoracolumbar spine, including pain, in the early 1980s (over five years after service separation).  An October 2009 state disability determination report notes that the Veteran indicated injuring his back in 1978 - three years after service separation.  The Veteran has consistently contended that the thoracolumbar spine disabilities were caused or aggravated by the right knee disabilities (for which service connection is being sought).  See June 2013 VA examination report, May 2015 Board hearing transcript.  Based on the above, the Board finds that the Veteran has limited the appeal for service connection for a thoracolumbar spine disorder to the theory of secondary service connection.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).  As such, the theories of service connection on a direct or presumptive basis under 38 C.F.R. §§ 3.303, 3.307, and 3.309 will not be further discussed with respect to the claimed thoracolumbar spine disabilities.  

With respect to the issue of service connection for a thoracolumbar spine disorder as secondary to a service-connected disability, as pertinent here, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service Connection for Right Knee Disabilities 

The Veteran essentially contends that he broke his right leg during service which caused the right knee disabilities.  See January 2012 written statement.  The Veteran contends that he hurt the right knee at the same time he hurt the right ankle while playing football in service and was subsequently placed in a full length cast running from foot to hip.  The Veteran reported being hit while twisting causing injury to the entire leg, including the knee, and experiencing resultant knee pain following the injury.  The Veteran contends that he received continuous treatment for the right knee disorder following service separation.  See May 2015 Board hearing transcript at 2-10.  

First, the evidence of record demonstrates that the Veteran has current diagnosed right knee disabilities.  An April 2008 VA treatment record notes diagnoses of internal derangement of the knees and chronic bilateral chondromalacia patella.  The June 2013 VA examination report notes right knee degenerative joint disease with internal derangement.  

Next, the Board finds that, while the Veteran sustained a right lower leg injury during service, the weight of the evidence is against a finding that the right leg injury involved an injury to the right knee.  A May 1973 service treatment record notes that the Veteran reported an intermittent rash on the right knee, but no right knee injury.  January 1975 service treatment records note that the Veteran reported pain and swelling over the right fibula with tenderness.  X-rays were normal and the diagnosis was a severe right ankle sprain.  The initial treatment was with a pressure dressing and instructed to return for evaluation in three days.  At that time, a SLWC (short leg walking cast) was applied with instructions return in four weeks.  

A February 1975 service treatment record notes that the Veteran was previously seen in January 1975 for right ankle pain after twisting the ankle on the football field, at which time a large amount of swelling was noted over the distal right fibula as well as tenderness over the anterior and posterior deltoid.  The service treatment record notes that no fracture was seen on X-ray with an impression of severe right ankle sprain.  The February 1975 service separation physical examination report notes that the Veteran had a sprained right ankle, but no right knee injury.  There is not an associated report of medical history.  

Service treatment records, which appear complete, do not reflect any injury, complaint, diagnosis, or treatment of a right knee disorder, or otherwise reflect a reported history or findings of right knee injuries.  The service treatment records, while detailing the similar joint injury to the Veteran's right ankle make no mention of any right knee injury or associated symptomatology; had a similar joint injury or symptoms occurred in the right knee, the Veteran would likely have reported such similar joint symptoms and sought treatment for pain and related joint symptoms.  The Veteran was seen multiple times for the right ankle injury from January through February 1975 and at no time reported any complaints or symptoms associated with the right knee.  The Board finds that the Veteran's in-service history of symptoms (i.e., reporting ankle, but not knee, problems throughout treatment following the January 1975 lower leg injury) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation and for compensation purposes.  See Harvey v. Brown, 
6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).    

With regard to silence in the service treatment records, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that the veteran did not engage in combat.  Id.  

In this case, the weight of the evidence is against a finding that the Veteran engaged in combat, and the Veteran has not asserted that he suffered a right knee injury during combat.  In light of these findings, the evidence does not demonstrate involvement or engagement in combat during service.  See VAOPGCPREC 12-99.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

In this case, while a May 2013 DRO conference report notes that the Veteran and representative contended that some of the service treatment records are not of record, the Board finds the service treatment records appear complete in relevant part.  Service treatment records reflect that separation and enlistment physical examination reports as well as records documenting treatment throughout the two years of active service, including treatment for the January 1975 right lower leg injury, have been associated with the claims file.  Neither the Veteran nor the representative has indicated, beyond this single conclusory statement, which service treatment records are allegedly missing.     

Further, the Board finds that a right knee injury ordinarily would have been recorded had it occurred.  The service treatment records do not indicate that the Veteran reported symptoms of right knee pain or an injury related to the right knee, despite seeking repeated treatment in January and February 1975 for a right ankle sprain, at the time of the same incident during which the Veteran contends he also injured his knee. 

With respect to the Veteran's contention that he broke his right leg during service, see e.g., January 2012 written statement, the Board also finds this would have ordinarily been recorded had it occurred and is contradicted by the evidence of record.  Service treatment records reflect that x-rays obtained at the time of the January 1975 right lower leg injury revealed no fractures.  To the extent that the Veteran's spouse contends that the Veteran broke his leg during service, see July 2013 written statement, at the May 2015 Board hearing, the Veteran reported first meeting his spouse in 1976 (which would be approximately one year after service separation).  See Board hearing transcript at 20.  As such, the Veteran's spouse lacks firsthand knowledge of the claimed in-service injury and the Board finds the statement outweighed by the contemporaneous medical evidence noting that x-rays revealed no fractures following the in-service football injury. 
    
Additionally, the Board finds that the service treatment records directly contradict the Veteran's contention with regard to being placed in a full length leg cast from foot to hip.  The January and February 1975 service treatment records note that the Veteran was placed in a short leg walking cast (SLWC).  A short leg cast is applied to the area below the knee to the foot to treat lower leg fractures, severe ankle sprains/strains, or fractures.  See Cast Types and Maintenance Instructions, Health Encyclopedia, University of Rochester Medical Center, https://www.urmc.rochester.edu/encyclopedia/content.aspx?contenttypeid=90&contentid=P02750.  In the June 2016 VA medical opinion report, the VA examiner noted that a grade 3 ankle sprain - as the Veteran sustained in service - can be treated with a short leg cast or a cast-brace for two to three weeks and rarely requires surgery.

At the May 2015 Board hearing, the Veteran indicated that a written statement had been submitted from a former service member who served with the Veteran and witnessed him with a cast on the whole leg, see Board hearing transcript at 19; however, review of the referenced February 2012 written statement only indicates that the service member observed the Veteran wearing a cast during service, specifically, remembering the Veteran "breaking his leg and wearing a cast while he continued his duties as clerk typist."  The former service member did not offer any observations as to the length of the cast.    

Further, the Board finds that the Veteran's more recent accounts of a right knee injury during service, while competent, are inconsistent with and outweighed by other lay and medical evidence of record, so are not credible.  Post-service records show different reported histories with regard to a right knee injury.  An October 2000 VA treatment record notes that, while the Veteran endorsed a past surgical history of a left knee arthroscopy in 1981 and displacement of the right hip twice in 1978 and 1980, the Veteran did not report a history of a previous right knee injury or fracture.  An April 2007 VA treatment record notes that the Veteran reported a history of a previous left knee injury while playing softball, but did not report any previous injury to the right knee.  A May 2007 VA treatment record notes that the Veteran reported that the knees had been hurting for about one year.  The Veteran reported injuring the left knee in the early 1980s playing ball, but denied other major trauma to his knees.

The Board finds this history, given for treatment purposes, to be more probative than the more recent statements made many years after service separation and after the Veteran filed the claim for service connection.  Statements made during treatment (and before the service connection claim was filed in March 2010) reflect that the Veteran consistently reported a (post-service) left knee injury, but did not report any (in-service) right knee injury or fractures or any righ knee problems during or after service.  Rather the Veteran specifically denied any major trauma to the knees apart from the post-service left knee injury.  See May 2007 VA treatment record.  

The Board finds that this evidence further weighs against the Veteran's credibility as to the more recent assertion of an in-service right knee injury.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden, 125 F.3d at 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience an in-service right knee injury.  

Next, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed right knee disabilities were not incurred in-service, and may not be presumed to be incurred therein.  As arthritis (degenerative joint disease) is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  To the extent the Veteran's right knee disabilities are manifested by arthritis, the evidence does not show that symptoms of arthritis were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.            
    
The Veteran contends that he has experienced right knee pain since the alleged in-service right leg injury during service and after service separation.  See May 2015 Board hearing transcript at 2-10.  Service treatment records do not indicate any in-service treatment, complaints, findings, or diagnosis of any right knee disorder.  The February 1975 service separation physical examination report notes a right ankle sprain, but no other lower extremity abnormality.  The Board finds that the Veteran's in-service report of symptoms (i.e., reporting right ankle, but not right knee pain at the time of the in-service leg injury and at service separation) is more contemporaneous to service, and is more consistent with the other contemporaneous lay reports of medical history and service treatment record notations and findings, so is of more probative value than the more recent assertions, made many years after service separation for compensation purposes, asserting that he had chronic right pain in service.  See Harvey, 6 Vet. App. at 394; Madden at 1481.  As such, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a right knee disorder during service.  38 C.F.R. § 3.303(b).       

The Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right knee disorder since service separation.  The first recorded symptomatology of a right knee disorder is indicated in 2007, approximately 32 years after service separation.  An April 2007 VA treatment record notes that the Veteran reported pain in both knees with the left greater than right.  At the May 2015 Board hearing, the Veteran reported first receiving treatment for the right knee disability in 1978 - three years after service separation - which still shows a lack of continuous post-service symptoms and shows post-service onset of right knee symptoms.  See Board hearing transcript at 12.  This multi-year gap between treatment and service is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).   

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  The evidence also includes the Veteran's statements asserting continuity of symptoms.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson,		 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to report symptoms of right knee pain because this requires only personal knowledge as it comes to him through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  


Throughout the course of this appeal, the Veteran reported chronic and continuous symptoms of right knee pain that began during active service and continued to present.  In an April 2010 written statement, the Veteran reported that, immediately after service, he received treatment for his knees at a private hospital that is no longer in operation.  See also May 2015 Board hearing transcript.  The Veteran's spouse reported that the Veteran received private treatment for his right leg shortly after service separation.  See July 2013 written statement.   

The Board finds that the Veteran's more recent accounts of chronic right knee symptoms during service and continuously since service separation, while competent, are inconsistent with and outweighed by the other, more contemporaneous lay and medical evidence of record, so are not credible.  Post-service records show reported histories of the onset of right knee symptoms at different times.  A May 2007 VA treatment record notes that the Veteran reported that his knees had been hurting for about one year.  A July 2008 VA treatment record notes that the Veteran reported bilateral knee pain for many years that had become significant over the previous two years.  At the June 2013 VA examination, the Veteran that he began having pain in the muscle of the right knee after discharge from service, but could not recall when this began.  

The approximate dates of onset of symptoms reported by the Veteran are inconsistent.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  See Gardin, 613 F.3d at 1380; Madden, supra; Caluza, 7 Vet. App. at 512, aff'd per curiam,	 78 F.3d 604.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his more recent recollections and statements made after the claim for service connection to be of lesser probative value than the earlier, more contemporaneous histories, some of which were made for treatment purposes.  See Pond, 12 Vet. App. 341 (although Board must take into consideration the 

veteran's statements, it may consider whether self-interest may be a factor in making such statements).  For these reasons, the Board finds that the weight of the evidence is against a finding of chronic symptoms in service or continuity of symptomatology after service.  38 C.F.R. § 3.303(b).   

In addition, as discussed above, the first notation of symptomatology potentially related to a right knee disorder was in 1978 (based on the Veteran's reports at the May 2015 Board hearing) and April 2007 (based on the other evidence of record), approximately three and 32 years after service separation, respectively; therefore, a right knee disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 38 C.F.R. §§ 3.307, 3.309 do not apply.  Based on the above, the Board finds the criteria for presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the weight of the evidence is against presumptive service connection.     

Additionally, as discussed in detail above, the Board finds no event, injury, or disease occurring during service to which the current right knee disabilities may be related.  As the second element (in-service incurrence) is not demonstrated, the claim for service connection for the right knee disabilities must be denied on a direct basis.  See Fed. R. Evid. 803(7); Kahana, 24 Vet. App. at 438 (Lance, J., concurring); AZ, 731 F.3d 1303; Buczynski, 24 Vet. App. at 224.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's right knee disabilities, including chondromalacia patella and degenerative joint disease, were not incurred in active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim under all theories of service connection, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for Thoracolumbar Spine Disabilities

The Veteran essentially contends that the thoracolumbar spine degenerative joint disease was caused or aggravated by the right knee disability, specifically because of an altered gait and having to compensate for the knee.  See May 2015 Board hearing transcript at 4.  The Veteran reported that he began limping due to the right knee in the 1980s after which he developed back pain.  The Veteran denied any other injury to the back.  See id. at 28-30. 

First, the evidence of record demonstrates currently diagnosed thoracolumbar spine disabilities.  An April 2008 VA treatment record notes a diagnosis of degenerative joint disease of the lumbosacral and lower thoracic spine.  The June 2013 VA examination report notes a diagnosis of degenerative disc disease.

Next, as discussed in detail above, service connection for a right knee disorder has been denied; therefore, it cannot serve as the basis of a grant of service connection for a thoracolumbar spine disorder.  See 38 C.F.R. § 3.310(a).  Further, while the Veteran is service connected for tinnitus and bilateral hearing loss, the Veteran has not contended, and the evidence does not indicate, that the thoracolumbar spine disabilities were caused or worsened (aggravated) by any of these service-connected disabilities.  

As such, secondary service connection is not warranted whether or not the Veteran's thoracolumbar spine disabilities were caused or aggravated by the right knee disabilities; therefore, the claim for service connection for a thoracolumbar spine disability as secondary to a service-connected disability must be denied as a matter of law because there is no primary service-connected disability upon which secondary service connection may be granted.  As the Veteran has no service-connected disability that may have caused or aggravated the thoracolumbar spine 

disabilities, including degenerative disc disease and degenerative joint disease, the benefit of the doubt doctrine does not apply, and service connection on a secondary basis must be denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for right knee disabilities, including chondromalacia patella and degenerative joint disease, is denied.

Service connection for thoracolumbar spine disabilities, including degenerative disc disease and degenerative joint disease, as secondary to a service-connected disability, is denied.





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


